Walker, J. This was a writ of certiorari to the board of supervisors of Bureau county, to make return of the record of their proceedings, in assessing the property of the company for taxation. By the return it appears that the company filed with the clerk of the County Court a schedule of their property liable to be assessed, prior to the first day of May, 1859, upon which the various taxes were required to be imposed. That when the board met at their regular meeting, in September following, they referred the lists of this and other roads to a committee, and upon their report the board entered an order increasing the valuation of the list of property returned thirty-six and one-half per cent. And by order adjourned until the second Monday in January, 1860, and when the board then met, a motion was entered to reconsider the order increasing the valuation on the taxable property of the road. The order was reconsidered, and the matter again referred to a committee, who reported that it should be equalized by increasing the valuation the same amount as was done by the previous order.' On the return the cause was heard, the writ of certiorari was quashed, and the proceeding dismissed. In the view which we take of this case, we deem it unnecessary to inquire whether this writ will lie to the board of supervisors to review their proceedings. We shall therefore proceed to ascertain whether the order entered by the board was warranted by the provisions of the statute. By the first section of Art. 20, entitled Counties, (Scates’ Comp. 342,) the board is required to equalize the assessment of the real estate of the various towns, but not to increase the aggregate valuation of the property of the county. The second section of the act of 14th February, 1855, (Scates’ Comp. 405,) requires the schedule of taxable property, owned by railroad companies, to be prepared and returned to the county clerk, on or before the. first day of May of the year in which the property is required to be assessed. And he is required to lay the same before the board of supervisors, when they meet to equalize the assessment of property. It likewise provides, that “ if a majority of the board are satisfied that the return is correct, they shall assess it accordingly; but if they believe that such schedule or list does not contain a full and fair statement of the property of such company, subject to taxation in said county, made out and valued in accordance with the requirements of law, said board shall assess such property, or cause it to be assessed, in accordance with the rules prescribed for assessing such property.” The fourth section requires the schedule to set forth a description of all real property owned and occupied by the company in each county, town and city through which the road may run, and the actual value of each lot or parcel, a list of rolling stock and other personal property, with its value. From these provisions it is obvious that the board have the power to correct the lists furnished, whether of real or personal property. If the value was omitted, or incorrectly given, the law has conferred the power-to correct it, as if the list had not been full and complete. The act has expressly conferred the power, in case the company fails to return a full and fair list of their property, made out and valued as required, on the board to assess or cause it to be assessed in. the mode prescribed for assessing such property. That mode is prescribed to be, the making a full and fair list of the various kinds of property enumerated, with its actual value. This confers the authority to correct the lists, if articles or portions of the property are omitted, by supplying the omission, or if an incorrect value is returned, to fix it at its true amount. If, however, the list is found to be full, but the value incorrect, there can be no necessity of making new lists, but those furnished may be adopted, and a correct value placed upon the property thus returned. This is all that was done by the board, and we have no doubt of their authority to make the correction. If this were not so, still they had the right to equalize the assessment of the property of the county for taxation. The first order of the board was passed at the annual meeting in September, the time fixed by law for fixing the assessment. The board then had jurisdiction of the subject matter, they entertained and acted upon it, and returned a final order fixing the assessment. The subsequent action of the board at the January meeting did not alter or change the assessment. Although the matter was reconsidered and again acted upon, the result was precisely the same. If then the latter order of the board was unauthorized, that could not affect the former order, or if it was authorized, then the order fixing the assessment was fully warranted. So in either case the order was regular and binding on the company. This being so, we are unable to perceive any grounds for quashing the assessment. There was, therefore, no error in quashing the writ and dismissing the petition, and the judgment of the court below must be affirmed. Judgment affirmed.